                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TENNESSEE
                              AT CHATTANOOGA

FOXTROT FARMS, LLC,                        )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )     Case No. _______________
                                           )
                                           )
HEAVENLYRX, LTD.,                          )
                                           )
       Defendant.                          )
                                           )

                                   COMPLAINT

      Comes the Plaintiff, Foxtrot Farms, LLC (“Foxtrot”), by and through counsel,

and files this Complaint against the Defendant, HeavenlyRx, Ltd. (“Heavenly”).

                                 INTRODUCTION

      This action arises out of Heavenly’s bad faith breach and wrongful

repudiation of a written agreement, whereby Heavenly promised to purchase over

200 acres of industrial hemp. Foxtrot has fully and timely performed its obligations

under the agreement and has acted in the utmost good faith.              Nevertheless,

Heavenly has: (1) failed to make required payments to Foxtrot; (2) declared that it

is unable and/or unwilling to perform its obligations under the agreement and (3)

has failed and refused to purchase any of the hemp that it agreed to purchase from

Foxtrot.   As a result, Foxtrot has incurred (and continues to incur) significant

financial losses and is therefore petitioning this Court for a judgment for money

damages, declaratory relief, and other relief as provided hereinbelow.




Case 1:19-cv-00340-PLR-CHS Document 1 Filed 11/29/19 Page 1 of 12 PageID #: 1
                        PARTIES, JURISDICTION & VENUE

      1.     Foxtrot is a Tennessee limited liability company with its principal

office located at 2021 Railroad Ave., Athens, Tennessee 37303.

      2.     Heavenly is a Canadian corporation with its principal office located at

100 King Street West Suite 5600, Toronto, Ontario Canada A6 M5X1CR. Heavenly

may be served with process through its registered agent in the State of Tennessee,

Alicia McMurray, at 105 Legacy View Way, Knoxville, TN 37918-8230.

      3.     This Court has original subject matter jurisdiction pursuant to 28

U.S.C. § 1332(a) because the amount in controversy exceeds the sum or value of

Seventy-Five Thousand Dollars ($75,000.00), exclusive of interest and costs, and is

between citizens of different states.

      4.     Venue is proper in this Court and judicial district pursuant to 28

U.S.C. § 1391(b), (c) and (d).

                                 GENERAL ALLEGATIONS

      5.     Foxtrot repeats the foregoing allegations, all of which are specifically

incorporated herein by reference.

      6.     Foxtrot leases over 400 acres of land in McMinn County, Tennessee

(the “Land”), a portion of which is being used by Foxtrot to grow and harvest

industrial hemp.

      7.     Heavenly and its affiliates are in the business of manufacturing and

distributing hemp-derived products including CBD oils and extracts.

                                          2


Case 1:19-cv-00340-PLR-CHS Document 1 Filed 11/29/19 Page 2 of 12 PageID #: 2
   A.    Farm Management and Biomass Supply Agreement.

        8.    On or about June 1, 2019, Foxtrot and Heavenly entered into a “Farm

Management and Biomass Supply Agreement” (the “Agreement”). A complete and

accurate copy of the Agreement is attached hereto as Exhibit 1 and incorporated

herein by reference.

        9.    The Agreement generally provides that Foxtrot will plant, cultivate

and grow hemp upon a portion of the Land (such portion of the Land being defined

in the Agreement as the “Hemp Acreage”), and harvest, dry, sell and deliver the

hemp to Heavenly. In return, Heavenly agreed to supply the hemp seedlings to

Foxtrot, to provide ongoing consulting services to Foxtrot regarding crop

management practices, and finally, purchase all of the harvested and dried hemp

from Foxtrot at the prices and upon the payment terms set forth in the Agreement.

        10.   The Agreement also provides that certain costs would be shared

equally between them (the “Shared Costs”), including costs incurred by Foxtrot for

testing and analysis of the hemp for THC compliance, CBD content, and the

presence or levels of pesticides, fungi, and heavy metals.

   B.    Specification Schedule; Pricing and Payment Terms.

        11.   The detailed business and payment terms between the parties for the

2019 growing season are set forth in the Agreement’s 2019 Growing Season

Specification Schedule (the “Specification Schedule”), which is an exhibit to the

Agreement.

                                          3


Case 1:19-cv-00340-PLR-CHS Document 1 Filed 11/29/19 Page 3 of 12 PageID #: 3
      12.    First, the Specification Schedule sets out the specifications for how the

hemp would be planted, cultivated and harvested by Foxtrot:

             (a)    Foxtrot agreed to plant a minimum of 200 acres of hemp

seedlings.

             (b)    Heavenly agreed to supply the seedlings to Foxtrot.

             (c)    The seedlings were to be 8” to 12” when delivered to Foxtrot,

including the growing medium, and were to be in good health, disease free, pest

free, fungus free and well-rooted. The seedlings were also to be of genetic varieties

selected to render high CBD content (at least 12% CBD content).

             (d)    The purchase price to be paid for the seedlings was $0.925 per

seedling for those seedlings that would be cultivated and sold to Heavenly, and

$1.85 per seedling for any other seedlings Foxtrot desired to purchase through

Heavenly.

             (e)    Heavenly is required to buy any and all hemp grown by Foxtrot

on the Hemp Acreage without regard to its CBD content, provided that the hemp

was planted, cultivated, harvested and dried in accordance with the terms of the

Agreement and the recommendations of Heavenly.

             (f)    The harvesting and drying techniques to be used by Foxtrot are

also set forth on the first and second pages of the Specification Schedule.

             (g)    Upon completion of harvesting and drying, Foxtrot agreed to

deliver all of the hemp biomass to a specified facility in Sweetwater, Tennessee.




                                          4


Case 1:19-cv-00340-PLR-CHS Document 1 Filed 11/29/19 Page 4 of 12 PageID #: 4
      13.    The Specification Schedule also sets out the pricing and payment

terms for the hemp that Heavenly agreed to purchase from Foxtrot pursuant to the

Agreement.      The purchase price consists of two (2) components, the first being

referred to as the “Acreage Fee Hemp” and the second being referred to as the

“Market Rate Hemp.”

      14.    The agreed-upon pricing and payment terms for the “Acreage Fee

Hemp” were as follows:

             (a)     For one half (1/2) of the Hemp Acreage (i.e., 100 acres),

Heavenly agreed to pay Foxtrot a fee of $15.47 per hemp seedling set by Foxtrot.

Such amount was defined as the “Acreage Fee.”

             (b)     The minimum amount of the Acreage Fee would be at least Two

Million, Four Hundred and Seventy-Five Thousand Dollars ($2,475,200) (the

“Minimum Acreage Fee”), provided that Foxtrot set seedlings at a minimum rate of

1,600 seedlings per acre on such one half (1/2) portion of the Hemp Acreage.

             (c)     The Acreage Fee was “guaranteed and non-refundable” and the

hemp sold pursuant to the Acreage Fee pricing was not subject to any quality

standards.

             (d)     The Acreage Fee would be paid by Heavenly in four (4)

installments:

                    i.   The first (1st) installment in the amount of One Million

        Dollars ($1,000,000) would be paid immediately upon signing the

        Agreement.

                                         5


Case 1:19-cv-00340-PLR-CHS Document 1 Filed 11/29/19 Page 5 of 12 PageID #: 5
                   ii.   The second (2nd) installment in the amount of Six Hundred

        Eighteen Thousand Eight Hundred Dollars ($618,800) would be due and

        payable upon Foxtrot planting the minimum number of seedlings

        contemplated in the Specification Schedule.

                  iii.   The third (3rd) installment in the amount of Six Hundred

        Eighteen Thousand Eight Hundred Dollars ($618,800) would be due and

        payable upon Foxtrot commencing harvest of the hemp crop.

                  iv.    The fourth (4th) and final installment of the Acreage Fee is

        calculated after harvesting the hemp.       Based on current estimates, the

        final installment will be in excess of One Million Dollars ($1,000,000) and

        is payable to Foxtrot upon completion of harvesting of the hemp crop. The

        final installment will also include additional amounts earned beyond the

        Minimum Acreage Fee.

      15.   The agreed-upon pricing and payment terms for the “Market Rate

Hemp” were as follows:

            (a)     For the other one half (1/2) of the Hemp Acreage (i.e., 100 acres),

Heavenly agreed to purchase the hemp harvested from that portion of the Hemp

Acreage (the “Market Rate Hemp”) at a price equal to the market price of such

variety and CBD content as of the date on which Foxtrot commenced harvesting the

Hemp Acreage, with a minimum market price of $3.00 per percent of CBD content

per pound (the “Market Price”).




                                          6


Case 1:19-cv-00340-PLR-CHS Document 1 Filed 11/29/19 Page 6 of 12 PageID #: 6
            (b)     The Market Price was to be mutually determined and agreed

upon by the parties, and if they could not agree, they would engage a qualified

third-party consultant to make the determination of the Market Price.

            (c)     Heavenly agreed to purchase all of the Market Rate Hemp at

the Market Price, such aggregate amount being defined as the “Market Rate

Amount.”

            (d)     Heavenly agreed to pay the Market Rate Amount – without

regard to the date of delivery of the harvested and dried hemp – according to the

following payment schedule:

                    i.   The first (1st) installment, equal to twenty-five percent

        (25.0%) of the Market Rate Amount, would be due and payable upon

        Foxtrot completing the harvesting of the hemp (the “Harvest Completion”).

                   ii.   The second (2nd) installment, equal to twenty-five percent

        (25.0%) of the Market Rate Amount, would be due and payable thirty (30)

        days after Harvest Completion.

                  iii.   The third (3rd) installment, equal to twenty-five percent

        (25.0%) of the Market Rate Amount, would be due and payable sixty (60)

        days after Harvest Completion.

                  iv.    The fourth (4th) installment, equal to twenty-five percent

        (25.0%) of the Market Rate Amount, would be due and payable ninety (90)

        days after Harvest Completion.

   C.   Heavenly’s Repudiation and Breach of the Agreement.

                                          7


Case 1:19-cv-00340-PLR-CHS Document 1 Filed 11/29/19 Page 7 of 12 PageID #: 7
      16.    Heavenly paid the first installment of the Acreage Fee of One Million

Dollars ($1,000,000) to Foxtrot on June 6, 2019. This one million dollar payment is

the first, last and only payment that Heavenly has made to Foxtrot under the

Agreement.    Otherwise, Heavenly has failed and refused to pay any further

amounts due under the Agreement.

      17.    Foxtrot performed its obligations under the contract and is entitled to

payment of the second (2nd) and third (3rd) installments of the Acreage Fee. Foxtrot

completed transplanting all Hemp seedlings on the Hemp Acreage in accordance

with the requirements of the Agreement and commenced the Grower’s harvest of

the Hemp from the Hemp Acreage.

      18.    Notwithstanding the fact that Foxtrot has satisfied all conditions to

receiving payment, Heavenly has failed and refused to pay the second (2nd) and

third (3rd) installments of the Acreage Fee, both of which are now past due and

owing in the total amount of One Million Two Hundred Thirty Seven Thousand Six

Hundred Dollars ($1,237,600.00).

      19.    The fourth (4th) and final installment of the Acreage Fee will be at

least one million dollars ($1,000,000) and will become due and payable to Foxtrot in

the near future after Foxtrot achieves Harvest Completion. However, Heavenly has

already breached its payment obligation by declaring that it will not pay Foxtrot the

remaining amounts due under the Agreement.

      20.    Heavenly has materially breached the Agreement by failing to pay the

balance of the Acreage Fee to Foxtrot.

                                         8


Case 1:19-cv-00340-PLR-CHS Document 1 Filed 11/29/19 Page 8 of 12 PageID #: 8
      21.    Heavenly has also materially breached the Agreement by repudiating

all of its remaining obligations under the Agreement, including (without limitation)

its obligation to pay the balance of the Acreage Fee as well as its obligation to pay

any of the Market Rate Amount.

      22.    Heavenly has also materially breached the Agreement by failing and

refusing to pay any of the Shared Costs that have been incurred by Foxtrot.

      23.    Notwithstanding Heavenly’s bad faith repudiation of the Agreement,

Foxtrot has continued to perform its obligations under the Agreement by working

diligently to harvest, dry and store the hemp that it cultivated for and on behalf of

Heavenly.

      24.    As a direct and proximate result of Heavenly’s failure to make the

payments required under the terms of the Agreement, Foxtrot has incurred (and

continues to incur) significant financial losses.

                                   COUNT I:
                              BREACH OF CONTRACT

      25.    Foxtrot repeats the foregoing allegations, all of which are specifically

incorporated herein by reference.

      26.    The Agreement is a legally binding contract between Foxtrot and

Heavenly and is supported by the exchange of valuable consideration.

      27.    Foxtrot has fully and timely performed its obligations under the

Agreement and has satisfied all conditions to receiving payment from Heavenly.

      28.    Heavenly has materially breached the Agreement by failing to pay the

balance of the Acreage Fee to Foxtrot.
                                            9


Case 1:19-cv-00340-PLR-CHS Document 1 Filed 11/29/19 Page 9 of 12 PageID #: 9
       29.    Heavenly has also materially breached the Agreement by repudiating

 all of its remaining obligations under the Agreement, including (without limitation)

 its obligation to pay the balance of the Acreage Fee as well as its obligation to pay

 any of the Market Rate Amount.

       30.    Heavenly has also materially breached the Agreement by failing to pay

 any of the Shared Costs that have been incurred by Foxtrot.

       31.    Foxtrot is also entitled to a judgment for compensatory damages in an

 amount to be proven at the trial of this matter, which amount is expected to be not

 less than SIX MILLION DOLLARS ($6,000,000) and includes:

              (a)   The second and third installments of the Acreage Fee, which are

       unpaid and past due and, together, total One Million, Two Hundred and

       Thirty-Seven Thousand, Six Hundred Dollars ($1,237,600);

              (b)   The remaining balance of the Minimum Acreage Fee that will be

       in excess of One Million Dollars ($1,000,000);

              (c)   The amount by which the calculable Acreage Fee exceeds the

       Minimum Acreage Fee;

              (d)   The Shared Costs owed by Heavenly under the Agreement, in an

       amount to be determined at trial; and

              (e)   Four Million Dollars ($4,000,000), which is the estimated gross

       market value of the Market Rate Hemp, which Heavenly has declared it

       cannot (or will not) purchase from Foxtrot.




                                          10


Case 1:19-cv-00340-PLR-CHS Document 1 Filed 11/29/19 Page 10 of 12 PageID #: 10
       32.       Foxtrot is also entitled to a judgment against Heavenly for the amount

 of attorneys’ fees and related costs and expenses incurred to enforce its rights under

 the Agreement, which amount will be proven at the trial of this matter.

       33.       Foxtrot respectfully reserves the right to amend this Complaint in

 accordance with the Federal Rules of Civil Procedure.

       WHEREFORE, Foxtrot respectfully prays as follows:

       A.        That a Summons issue and be served upon Heavenly, and that

 Heavenly be required to answer within the time required by the Federal Rules of

 Civil Procedure;

       B.        That Foxtrot be awarded a judgment for compensatory damages

 against Heavenly in the amount of not less than SIX MILLION DOLLARS

 ($6,000,000);

       C.        That Foxtrot also be awarded its reasonable attorneys’ fees,

 discretionary costs and all other amounts to which it is entitled under the

 Agreement and under applicable law;

       D.        That Foxtrot be awarded a judgment for punitive or exemplary

 damages against Heavenly, in an amount that this Court deems appropriate to

 punish Heavenly for its wrongful conduct and also to deter similar conduct in the

 future;

       E.        That this Court enter an order declaring the respective rights of the

 parties under the Agreement, as more specifically prayed for hereinabove;

       F.        That the costs of this action be taxed against Heavenly; and

                                             11


Case 1:19-cv-00340-PLR-CHS Document 1 Filed 11/29/19 Page 11 of 12 PageID #: 11
       G.    That the Court award Foxtrot such other relief that this Court may

 deem just and proper.

       Respectfully filed this 29th day of November 2019.



                                 PAINE, TARWATER, & BICKERS, LLP

                                  /s Michael J. King
                                 Michael J. King (BPR #015523)
                                 mjk@painebickers.com
                                 Lindsey M. Collins (BPR #033426)
                                 lmc@painebickers.com
                                 900 S. Gay Street, Suite 2200
                                 Knoxville, Tennessee 37902
                                 (865) 525-0880

                                 Counsel for Plaintiff Foxtrot Farms, LLC




                                         12


Case 1:19-cv-00340-PLR-CHS Document 1 Filed 11/29/19 Page 12 of 12 PageID #: 12
